DETAILED ACTION
Claims 1 – 14 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notification of invoking - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1 – 9 are invoking 112(f) interpretation for reciting limitations such as “a hard disk module”, “a hard disk controller”, “a detecting module”, “a counting module”, “a determining module”,  has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “controller” and “module” coupled with functional language “configured to receive, determine, increase” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-19 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification paragraphs 11 – 13 for the 35 U.S.C. 112(f) or pre-AIA  35 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US Publication 20070077021 A1). 

Regarding claim 1, Nakamura discloses a hard disk monitoring system configured to monitor a working state of at least one hard disk of a hard disk module [0149: semiconductor memory], the hard disk monitoring system comprising:
 a hard disk controller [controller 22] enabling communications between the hard disk module; and
 a complex programmable logic device (CPLD) [signal processor 18] enabling communications between the hard disk controller, the CPLD being configured to receive at least one output signal from the hard disk controller [0059: the controller 22 supplies control signals to the signal processor 18 at timings of switching of input SDI signals between SD signals and HD signals so that the muting function of the muting circuit 51 is turned on or off accordingly]; and 
determine whether a level change of a clock signal of the at least one output signal is steady [0057: whether the operation clock signal is stable, i.e. the locked/unlocked status][0070][0079: the operation clock signals become stable, so that the operation-clock-signal generator 20 becomes locked. Then, the locked-status information is supplied from the operation-clock-signal generator 20 to the controller 22][0080][0088], wherein: 
when the level change of the clock signal of one output signal of the at least one output signal is steady [clock signal is steady], the CPLD is configured to record the one output signal [0070] [0074] [0079: the operation clock signals become stable, so that the operation-clock-signal generator 20 becomes locked. Then, the locked-status information is supplied from the operation-clock-signal generator 20 to the controller 22. Then, at time t.sub.33, the controller 22 turns off the muting function of the signal processor 18. Then, the recording of SDI signals on the disc recording medium is resumed.][0080][0088]; 
when the level change of the clock signal of one output signal of the at least one output signal is not steady, the CPLD is configured to stop recording the one output signal [0070] [0074] [0079][0080][0088: the controller 22 quits recording of SDI signals on the disc recording medium (finishes recording of a clip), on the basis of the unlocked-status information supplied from the operation-clock-signal generator 20.]. 
Nakamura does not explicitly disclose decoding the output signal when the clock signal is steady. Nakamura only discloses recording the output signal instead. In other words, Nakamura discloses recording or stopping the recording the output signal in response to determining whether the clock signal is stable or not. However, in paragraph 148, Nakamura discloses the recording signals has been converted at a converted resolution [0148: whether the image has been recorded at a converted resolution on a screen of a display where an image read from the disc recording medium is displayed.]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to readily 
Regarding claim 10, this claim is rejected for the same reasons as set forth in claim 1 above. 
Allowable Subject Matter
Claims 2-9 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 2, the prior arts of record do not disclose “The hard disk monitoring system of claim 1, the CPLD comprising a detecting module, a counting module and a determining module, wherein: the detecting module is configured to receive the at least one output signal and determine whether the clock signal of the at least one output signal changes in a preset frequency within a preset time interval; the counting module is configured to increase a value of a first count and reset a value of a second count to be an initial value when the clock signal of one output signal of the at least one output signal changes; the determining module is configured to determine whether the value of the first count is equal to or greater than a first predetermined value; the determining module is configured to determine that the level change of the clock signal of the one output signal of the at least one output signal is steady when the value of the first count is equal to or greater than the first predetermined value.” incorporated with other limitations as claimed in claim 1. 

Regarding claim 4, the prior arts of record do not disclose “The hard disk monitoring system of claim 2, wherein: the counting module is configured to increase a value of a second count when the clock signal of one output signal of the at least one output signal does not change; the determining module is configured to determine whether the value of the second count is equal to or greater than a second predetermined value; the determining module is configured to determine that the level change of the clock signal of the one output signal of the at least one output signal is not steady and the counting module is configured to reset the value of the first count corresponding to the one output signal to be an initial value when the value of the second count is equal to or greater than the second predetermined value.” incorporated with other limitations as claimed in claims 1 and 2. 
Regarding claim 5, the prior arts of record do not disclose “The hard disk monitoring system of claim 4, wherein: the detecting module is configured to continue to determine whether the clock signal of the one output signal of the at least one output signal changes in the preset frequency within the preset time interval when the value of the second count is less than the second predetermined value.” incorporated with other limitations as claimed in claims 1, 2 and 4. 

Regarding claims 11-14, these claims are objected to allow for the same reasons as set forth in claims 2-5 above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356.  The examiner can normally be reached on 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHIL K NGUYEN/Primary Examiner, Art Unit 2187